        Case 3:19-cv-00153-SDD-RLB        Document 3    03/25/19 Page 1 of 1



                         UNITED STATES DISTRICT COURT

                             MIDDLE DISTRICT OF LOUISIANA

RONALD EDWARDS, ET AL.                                     CIVIL ACTION

VERSUS                                                     NO. 19-20-SDD-RLB

GARY KRIEGEL, ET AL.

                                         AND

RONALD EDWARDS, ET AL.                                     CIVIL ACTION

VERSUS                                                     NO. 19-153-JWD-EWD

UNITED STATES

                                        ORDER

      The Court having determined that the above-captioned cases present common

questions of fact and law;

      IT IS ORDERED that Civil Action 19-153-JWD-EWD is hereby consolidated with

Civil Action 19-20-SDD-RLB and reassigned to United States District Judge Shelly D.

Dick and United States Magistrate Judge Richard L. Bourgeois, Jr.

                                            March 25, 2019
      Signed in Baton Rouge, Louisiana on _____________________.



                                   S
                                   __________________________________
                                   SHELLY D. DICK
                                   CHIEF DISTRICT JUDGE
                                   MIDDLE DISTRICT OF LOUISIANA


                                       S
                                   ______________________________________
                                   JUDGE JOHN W. deGRAVELLES
                                   UNITED STATES DISTRICT COURT
                                   MIDDLE DISTRICT OF LOUISIANA
